Citation Nr: 1218111	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-23 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for right ankle sprain, status post lateral reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to May 2004.  He has additional periods of active duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

The Veteran's right ankle disability is productive of no more than moderate limitation of motion, without additional limitation after repetitive motion due to pain, weakness, excess fatigability, or incoordination. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right ankle sprain, status post lateral reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7 , 4.10, 4.21, 4.40, 4.59, 4.71a, Code 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, an August 2007 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim. 

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, VA examinations, and statements from the Veteran and his representative.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran. 

Laws and Regulations

The Veteran contends that the 10 percent evaluation assigned to his service connected right ankle disability is insufficient to compensate him for the impairment that results.  He complains of increased pain and instability. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Entitlement to service connection for a right ankle sprain was established in a July 2005 rating decision.  A 10 percent evaluation was assigned for this disability under the rating code for limitation of motion of the ankle.  This rating code assigns a 20 percent evaluation for marked limitation of motion and a 10 percent evaluation for moderate limitation of motion.  38 C.F.R. § 4.71a, Code 5271. 

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. §  4.71a, Plate II.

Other potentially applicable Diagnostic Codes (DCs) include DCs 5167 (loss of use of foot), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astragalectomy).  However, there is no showing that the Veteran has been diagnosed or otherwise shown to have any of these conditions.  Accordingly, DCs 5167, 5270, 5272, 5273, and 5274 cannot serve a basis for an increased rating in this case.  Moreover, as arthritis of the right ankle has not been diagnosed, DCs 5003 and 5010 are not applicable.

Factual Background and Analysis

In May 2005, the Veteran underwent a right ankle Chrisman-Snook procedure.  The RO provided a temporary 100 percent evaluation for convalescence from May 20, 2005 to July 31, 2005.  Beginning August 1, 2005, a 10 percent evaluation continued for his right ankle disability.  

In July 2005, follow up care showed the Veteran had no instability in his right ankle and a "good" range of motion.  By August 2005, he was noted to have an "excellent" range of motion of his right ankle.  His surgical scars were well-healed without arrhythmia or inflammation.  He had some swelling of the ankle and "decreased sensation in the sural distribution."

In March 2006, the Veteran reported a "little bit of pain" in the ankle when walking up or down stairs or with any type of strenuous activity.  He was able to walk without any difficulty but was unable to run, jog or swim due to pain.  He had decreased sensation over the incision.  He had a "good range of motion" with dorsiflexion about 15 degrees and plantar flexion about 20 degrees.  He had pain over the incision with internal rotation.  A December 2006 electromyography study revealed no evidence of degenerative joint disease, no evidence of motor radiculopathy, and no evidence of tibial neuropathy or tarsal tunnel syndrome.

Two VA treatment records August 2007 indicated the Veteran had a full range of motion of his right ankle.  One record notes the Veteran denied instability, and the other record notes he complained of instability and sought custom orthotics. 

In October 2007, the Veteran was afforded a VA joints examination.  He reported increased pain since his surgery in May 2005.  He stated he had flare-ups of pain with increased activities, but denied incapacitating episodes.   He used a gel splint.  He had some limitation in ability to exercise, but was able to walk up or down one flight of stairs, and walk up to 1/2 mile.  He walked with a slight limp and had mild effusion at the joint.  His surgical scar was well-healed.  The right ankle was stable under stress testing.  He had pain on palpation of the lateral joint line.  His dorsiflexion range of motion was from zero to 15 degrees, and his plantar flexion was from zero to 40 degrees.  After repetitive flexion and extension activities, testing for pain, weakness and fatigability did show an increase in pain; however, he had no change in range of motion with repeated activity.  X-rays taken in conjunction with the examination revealed minimal spurring from the distal aspect of the medial malleolus.  He was diagnosed with status post right ankle reconstruction with residual pain and mildly decreased range of motion and minimal spurring.

In November 2008, the Veteran was afforded an additional VA examination.  He indicated he was provided Tramadol and ibuprofen, which helped control his right ankle pain "fairly well."  He reported daily flare-ups of pain in the right ankle, lasting for roughly five minutes.  He reported one day of incapacitation in July 2008 due to right ankle pain.  He stated he used crutches to ambulate on that day.  He stated he did not generally use assistive devices.  He reported he was unable to run, and his ability to climb stairs was limited to 8 stairs at a time.  He was able to walk one mile on flat ground.  He stated he had lost one and 1/2 days of work (construction) due to his right ankle.  On physical examination his surgical scar was well-healed.  Muscle strength and tone were within normal limits and he had "good stability" of the right ankle upon stress testing.  There was tenderness to palpation of the medial joint line of the right ankle.  Range of motion of dorsiflexion was from zero to 10 degrees, and plantar flexion was from zero to 45 degrees.  He complained of pain on the extremes of flexion.  After repetitive flexion and extension activities there was no change in range of motion or pain pattern.  X-rays taken in conjunction with the examination revealed that the soft tissue and osseous structures of the right ankle were normal.

In March 2009, the Veteran reported he had stopped wearing a custom orthotic for his right ankle in June 2008.  He reported a strong ache in the area near his surgery scar.  On physical examination he had a full range of motion of his right ankle.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for the Veteran's right ankle disability.  At no point during the evaluation period did he have more than moderate limitation of motion.

In March 2006, the Veteran's plantar flexion was limited to 20 degrees, which is less than half the normal range of motion.  His dorsiflexion at the time was only limited by 5 degrees.  This was his greatest limitation of plantar flexion.  The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The Board notes that 20 degrees of plantar flexion is within the middle range of the full arc of range of motion of the ankle.  Given that the physician in 2006 considered the Veteran's right ankle range of motion to be "good", and he was able to ambulate unassisted, the Board finds that his plantar flexion of 20 degrees in 2006 was moderate limitation of motion.  

As he healed from his surgery, the Veteran's plantar flexion improved to the full 45 degrees, but his dorsiflexion decreased to 10 degrees, or half the normal range of motion.  Again, the Board finds that half the range of motion of dorsiflexion of the ankle is a moderate limitation of motion.  While the Veteran has complained of chronic pain and instability, testing has shown that his right ankle is stable, and he his pain has not additionally limited the range of motion of his ankle.  Additionally, while the record shows that the Veteran has a scar from his ankle surgery, all examiners have noted it is well-healed.

In reaching this decision, the Board has considered the use of other rating codes that address the ankle, but there are no other codes that fit the diagnosis or benefit the Veteran.  The Veteran does not have ankylosis.  There is also no evidence of malunion of the os calcis or astragalus on X-ray studies.  38 C.F.R. § 4.71a, Codes 5270, 5272, 5273.  Finally, although the Veteran wore an ankle brace from 2005 to 2008, there is no evidence that this is due to nonunion or malunion of the tibia and fibula.  38 C.F.R. § 4.71a, Code 5262. 

In summary, the Veteran's right ankle disability is productive of no more than moderate limitation of motion, without additional limitation after repetitive motion due to pain, weakness, excess fatigability, or incoordination.  Accordingly, the criteria for a rating in excess of 10 percent for right ankle sprain, status post lateral reconstruction have not been met.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b). 

As previously noted, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's complaints of pain, limitation of motion, and instability are all contemplated by the rating criteria.  Although the Veteran reports his ankle aches when he is operating machinery, he has also indicated he has only lost roughly two days of work to his right ankle disability.  Every examiner has noted that he can perform the activities of daily living.  There is no objective evidence that the Veteran's right ankle disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to a rating in excess of 10 percent for right ankle sprain, status post lateral reconstruction is denied




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


